Exhibit 10.2

 



EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) dated this 22nd day of April, 2019,
by and among Bespoke Extracts, Inc., a Nevada corporation (the “Company”) and
Alneil Associates (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is the holder of a (i) convertible debenture of the Company,
in the original principal amount of $180,000, issued on or about September 18,
2017 (the “Debenture”) and (ii) warrants to purchase 300,000 shares of common
stock of the Company issued in connection with the Debenture (the “Warrants”);

 

WHEREAS, the Company and the Holder desire to have the Holder exchange the
Debenture and Warrants for newly issued shares of common stock of the Company,
subject to the terms and conditions set forth herein;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. Effective upon the execution of this Agreement, the Holder will exchange the
(i) Debenture (including, without limitation, all outstanding principal and
interest thereon), and (ii) Warrants, for 3,000,000 newly issued shares of
common stock of the Company (the “Shares”). Without limiting the generality of
the foregoing, effective upon the execution of this Agreement, the (i) Debenture
(including, without limitation, all outstanding principal and interest thereon)
and (ii) Warrants will automatically be deemed cancelled, and the Company shall
issue the Shares to the Holder.

 

2. The Holder represents and warrants to the Company that (i) it is the sole
record and beneficial owner of the Debenture and Warrants and holds such
Debenture and Warrants free and clear of all liens, (ii) it understands that the
Shares it will acquire hereunder are restricted securities within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), have not been
registered under the Securities Act or any state securities laws and may not be
transferred or sold except pursuant to an effective registration statement or an
available exemption therefrom, and (iii) Holder is acquiring the Shares as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares..

 

3. This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.

 

4. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. Holder and Company hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within the County of New York over any dispute relating to this Agreement and
Company and Holder each hereby irrevocably agree that all claims in respect of
such dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts.

 

5. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Agreement. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



BESPOKE EXTRACTS, INC.         By: /s/ Niquana Noel   Name: Niquana Noel  
Title: Chief Executive Officer         ALNEIL ASSOCIATES         By: /s/ Neil
Tobias   Name:     Title:    



 

 

 

 



 

 

 

